EXHIBIT 99.1 ATLANTIC AMERICAN REPORTS 21.5% INCREASE IN FIRST QUARTER OPERATING INCOME ATLANTA, Georgia, May 14, 2012 - Atlantic American Corporation (Nasdaq- AAME) today reported first quarter 2012 results, which included a 21.5% increase in operating income for the quarter ended March 31, 2012 to $762,000 compared to $627,000 in the first quarter of 2011.As a result of the increase in operating income and a $1.0 million increase in realized investment gains, net income in the first quarter of 2012 increased to $1.7 million, or $0.07 per diluted share, compared to $0.5 million, or $0.02 per diluted share, in the first quarter of 2011.Total revenue for the first quarter of 2012 increased to $34.6 million, an increase of 23.2% from 2011 first quarter revenue of $28.1 million.Premiums for the first quarter of 2012 increased 20.7% to $30.7 million from $25.4 million for the comparable quarter in 2011.The increase in premiums for the 2012 first quarter was primarily attributable to strong premium growth in the life and health business, particularly in the Medicare supplement product. Commenting on the quarter, Hilton H. Howell, Jr., Chairman, president and chief executive officer, stated “The premium growth in our life and health business has continued through the first quarter of 2012 and while demand for our products is strong, we continue to be disciplined in our growth.While our targeted “Claim Your Life” television campaign has only recently begun, feedback from agents, prospects and our current customers is very positive and we will be expanding that campaign to additional markets in the near future.Our property and casualty operation continues to manage through the current soft market as it strategically evaluates new business opportunities.We recently paid our annual dividend to shareholders of record at the end of March and believe that the continued profitable growth which we are experiencing, along with other new business activities, will result in a continuing increase in shareholder value.” Atlantic American is an insurance holding company involved through its subsidiary companies in specialty markets of the life, health, and property and casualty insurance industries.Its principal insurance subsidiaries are American Southern Insurance Company, American Safety Insurance Company, and Bankers Fidelity Life Insurance Company. Note regarding Private Securities Litigation Reform Act: Except for historical information contained herein, this press release contains forward-looking statements that involve a number of risks and uncertainties.Actual results could differ materially from those indicated by such forward-looking statements due to a number of factors and risks detailed from time to time in statements and reports that Atlantic American Corporation files with the Securities and Exchange Commission. For further information contact: John G. Sample, Jr. Hilton H. Howell, Jr. Senior Vice President and Chief Financial Officer Chairman, President & CEO Atlantic American Corporation Atlantic American Corporation 404-266-5501 404-266-5505 Atlantic American Corporation Financial Data As of March 31, 2012 (Unaudited; Dollars in thousands, except per share data) Three Months Ended Mar. 31, Insurance premiums Life and health $ 20,869 $ 15,989 Property and casualty Investment income Realized investment gains, net 1 Other income 29 63 Total revenue Insurance benefits and losses incurred Life and health Property and casualty Commissions and underwriting expenses Interest expense Other Total benefits and expenses Income before income taxes Income tax expense 63 Net income Net income per common share (basic and diluted): $ 0.07 $ 0.02 Reconciliation of Net Income to non-GAAP measurements Net income $ 1,657 $ 469 Income tax expense 63 Realized investment gains, net Operating income $ 762 March 31, December 31, Selected Balance Sheet Data Total cash and investments $ 248,228 $ 251,070 Insurance subsidiaries Parent and other Total assets Insurance reserves and policyholder funds Debt Total shareholders' equity Book value per common share Statutory capital and surplus Life and health Property and casualty
